t c summary opinion united_states tax_court martin and marina barajas petitioners v commissioner of internal revenue respondent docket no 13954-09s filed date martin and marina barajas pro sese andrew r moore for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax as well as a dollar_figure accuracy-related_penalty under sec_6662 for after concessions the issues for decision are whether petitioner husband is entitled to a deduction of dollar_figure for business use of his two personal vehicles and whether petitioners are liable for an accuracy- related penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time the petition was filed petitioner wife worked for the federal government during and her income and deductions are not at issue in as he had for many years before petitioner husband petitioner used his knowledge of music industry production and his creative talents as a songwriter photographer and design artist to serve as a self-employed music producer he operated his business under the name discos barajas petitioner would meet with a music group or band group and depending on the group’s needs he would negotiate one of various types of multiyear contracts or licensing agreements in main part petitioner would agree to produce the group’s music compact discs cds and or their digital video discs dvds collectively cds petitioner was also available to help with lyrics to compose photographs and to create artwork for the group’s posters business cards and cds once a group finished recording to songs and had decided on the final artwork petitioner would subcontract with manufacturers to produce the posters business cards and cds the agreements generally called for petitioner to produce one or two cds for a group for each year of the agreement in one typical arrangement petitioner would arrange the production of and give the group an agreed number of completed cds business cards and posters for example in quantities of big_number and big_number respectively the group was free to sell these items for their own profit or to give them away as promotional materials petitioner was likewise entitled to attempt to sell for his own profit the overproduction he had ordered on saturdays and sundays petitioner would attend flea markets and swap meets where he would offer the cds for sale petitioner maintained a permanent booth at a flea market in folsom california but he also traveled to galt lodi and marysville california all within an hour’s drive of sacramento california petitioner resided in sacramento with petitioner wife and their three minor children he sold cds from groups whose music he produced as well as from other artists petitioner principally worked with spanish-language latin american music artists but he also contracted with groups recording cambodian korean and vietnamese music during he entered into agreements or was under continuing contract with about groups petitioner made most of his business telephone calls faxes and emails from an office in his home where he also kept his records he stored his inventory in a structure in his backyard on occasion petitioner would meet with a group in the sacramento area or at his home petitioner also met with groups in los angeles most of the music cd manufacturers and recording studios with whom petitioner conducted business maintained their facilities in los angeles these connections caused petitioner to drive one of his two personal vehicles a lincoln or a suburban to los angeles during almost every week specifically round trips in petitioner almost always drove to los angeles on a tuesday or wednesday worked or days in the city and then drove home to sacramento on thursday or friday petitioner spent a total of days in los angeles during each round trip including mileage within los angeles totaled approximately miles petitioner usually stayed at a motel or at the pueblo motel which were centrally located to his business contacts during petitioner paid almost all of his travel_expenses in cash the court received into evidence copies of petitioner’s bank statements for showing numerous gas purchases and automated teller machine atm withdrawals in the los angeles area and along the route to prepare the couple’s federal_income_tax return petitioner engaged judy shorten an enrolled_agent in sacramento she had served as their preparer for more than years and had been in practice for about years petitioner reported his business activity on schedule c profit or loss from business he reported gross_receipts of dollar_figure and a net profit of dollar_figure pertinent here among the business_expenses petitioner deducted car and truck expenses of dollar_figure overnight lodging_expenses of dollar_figure and business meal expenses of dollar_figure petitioner computed his vehicle expense deduction using the internal_revenue_service standard mileage rate of cents per mile he multiplied the rate times big_number business miles respondent selected petitioners’ federal_income_tax return for examination respondent determined that los angeles not sacramento was petitioner’s tax_home consequently in a sec_162 permits a deduction for traveling expenses that a taxpayer incurs while away from home in pursuit of a trade_or_business 326_us_465 nicholls v commissioner tcmemo_1995_291 this court holds as a general_rule that home as sec_162 applies the term means the vicinity of the taxpayer’s principal continued notice_of_determination respondent made the following three adjustments disallowed dollar_figure of petitioner’s dollar_figure car and truck expense deduction disallowed all of petitioner’s dollar_figure deduction for overnight lodging_expenses and disallowed all of petitioner’s dollar_figure deduction for business meal expenses respondent’s allowance of dollar_figure dollar_figure minus dollar_figure for car and truck expenses consisted of petitioner’s business mileage around the sacramento area and within the los angeles area but not his mileage to and from los angeles respondent listed two reasons for the disallowances petitioner lacked substantiation and petitioner did not incur the expenses while away from home the sum of respondent’s adjustments caused computational adjustments to the couple’s child care credits and to petitioner’s self-employment_tax resulting in a total deficiency of dollar_figure respondent also determined a 20-percent accuracy- related penalty of dollar_figure petitioner and his enrolled_agent ms shorten testified at trial near the end of trial respondent conceded that continued place of employment and not the location of his personal_residence 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir 67_tc_1 nicholls v commissioner supra wheeler v commissioner tcmemo_1984_502 affd without published opinion 791_f2d_168 9th cir sacramento not los angeles was petitioner’s tax_home respondent further conceded that petitioner was entitled to all of the dollar_figure business meal expense deduction that he had claimed regarding overnight lodging petitioner was able to produce receipts totaling only dollar_figure of the dollar_figure lodging expense deduction petitioner conceded that he is entitled to a deduction of only dollar_figure and respondent allowed that amount with respect to business mileage the court received into evidence a copy of a contemporaneous mileage log that petitioner maintained detailing his vehicle use for the log showed the dates destinations business contacts and mileage for his business travel the court also received into evidence copies of manufacturer invoices petitioner’s canceled checks and other supporting evidence corroborating a business_purpose for of the trips to los angeles as of the close of the record the parties were still unable to agree on petitioner’s deductible business mileage furthermore the 20-percent accuracy-related_penalty is still in dispute discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra pincite wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i petitioner’s deduction for business use of personal vehicles a taxpayer is required to maintain records sufficient to substantiate deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in other words the taxpayer bears the burden of proving entitlement to the deductions he claimed and this includes the burden of substantiation rule a 65_tc_87 affd per curiam 540_f2d_821 5th cir the fact that a taxpayer reports a deduction on an income_tax return is not sufficient to substantiate the claimed deduction 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir sec_162 provides a deduction for certain business-related expenses to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 326_us_465 deputy v du pont supra pincite an ordinary_expense is of common or frequent occurrence in the type of business involved deputy v du pont supra pincite a necessary expense is appropriate and helpful in carrying on the trade_or_business 320_us_467 82_tc_538 under sec_262 however no portion of the cost of operating an automobile that is attributable to personal_use is deductible 53_tc_269 similarly ordinary commuting expenses are not deductible commissioner v flowers supra pincite 681_f2d_1157 9th cir affg tcmemo_1981_407 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we generally may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated under the cohan_rule because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir the expenses to which sec_274 applies include among other types expenses for listed_property eg automobiles cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel_expenses including meals_and_lodging while away from home sec_274 sec_280f to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log has a high degree of credibility sec_1_274-5t temporary income_tax regs fed reg date the log need not duplicate information on receipts so long as the log and receipts complement each other in an orderly manner sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer fails to establish to the district director’s satisfaction that his records are adequate then the taxpayer must establish the adequacy by his own statement and by other corroborative evidence sec_1_274-5t temporary income_tax regs fed reg date respondent’s continuing disallowance of car and truck expenses relating to petitioner’s business mileage to and from los angeles stems from petitioner’s ability to provide supporting documentation for only or percent of hi sec_48 trips respondent’s insistence on percent corroboration of the mileage log however contradicts the secretary’s own regulation a taxpayer may substantiate his consistent pattern of business use of listed_property for the entire year if he can establish by corroborative evidence that the periods for which he has adequate_records are representative of the whole year sec_1_274-5t temporary income_tax regs fed reg date the regulation provides three examples to illustrate this point the first two examples show acceptable support for a log and the third example shows unacceptable support sec_1_274-5t temporary income_tax regs supra in the first example the taxpayer maintained adequate_records for the first months of the year and in the second example the taxpayer provided records for the first week of every month id thus in the first two examples the taxpayers had corroborative records for only one-quarter of the year nonetheless because the taxpayers maintained consistent driving patterns throughout the year their partial substantiation was adequate to corroborate the log for the entire year the third example illustrates unsatisfactory substantiation the third taxpayer similarly provided documentation for one-quarter of the year the last week of every month id the taxpayer’s critical failure however was that the last week’s business use pattern was not reflective of his driving pattern during the rest of the month id therefore the taxpayer’s partial substantiation was not representative of use during other periods id petitioner’s circumstance is far more analogous to the first two positive examples and is highly dissimilar to the third unfavorable example petitioner maintained a consistent pattern of business use of his personal vehicles throughout during almost every week of weeks petitioner drove to los angeles on tuesday or wednesday and returned to sacramento on thursday or friday petitioner corroborated this consistent pattern with supporting documentation from percent of his trips not just the percent that even the two successful examples supplied petitioner’s corroboration included his contemporaneous mileage log his own testimony and documentary_evidence from atm withdrawals gas purchases subcontractor invoices and canceled checks respondent on the other hand did not controvert or even attempt to controvert any of the entries in the log respondent gave no reason to question the validity of petitioner’s business mileage and after examining the entire record we find none for all of the foregoing reasons petitioner has substantiated the business use of his personal vehicles in accordance with the heightened substantiation requirements for listed_property under sec_274 therefore petitioner is entitled to a deduction for the full dollar_figure of car and truck expenses that he claimed for ii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1 b income_tax regs for a taxpayer to rely reasonably upon the advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id sec_1_6664-4 income_tax regs the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden by producing evidence that petitioner substantiated only dollar_figure of his dollar_figure deduction for overnight lodging_expenses accordingly because respondent has met his burden of production petitioner must come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the portion of the underpayment attributable to the overnight lodging_expenses because he acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner supra pincite petitioner engaged ms shorten an enrolled_agent to prepare his federal_income_tax return ms shorten had been petitioner’s preparer for years and she had been in practice for years respondent did not dispute the competency of ms shorten petitioner provided ms shorten with the necessary and accurate information to prepare his return and ms shorten determined that petitioner’s information was sufficient to support a deduction of dollar_figure for overnight lodging_expenses petitioner’s deduction for lodging_expenses even though he did not keep most of the motel receipts appears to be a reasonable amount a dollar_figure expense divided by days in los angeles equals an average cost including tax of dollar_figure per night a credible figure for los angeles furthermore petitioner though hardworking apparently had no formal training in taxation and worked in an unrelated field music production therefore he relied on ms shorten’s judgment for accurately reporting his overnight lodging_expenses in other words petitioner has met each of the requirements for good_faith reliance on a competent professional moreover respondent did not challenge the reporting of any of petitioner wife’s income or deductions further respondent has conceded or we have already decided that petitioner accurately reported all of his other business_expense deductions for consequently on the basis of the entire record before us we conclude that petitioners acted in good_faith and with reasonable_cause and made a good_faith effort to determine their proper tax_liability accordingly we do not sustain respondent’s determination that the sec_6662 accuracy-related_penalty applies for to reflect the foregoing decision will be entered under rule
